Affirmed and Opinion Filed February 26, 2015




                                         S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01722-CV

                        IN THE INTEREST OF M.N.B. AND D.M.B.

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-09630


                              MEMORANDUM OPINION
                            Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Whitehill

       Appellant Dante Berry filed for a divorce from his wife, appellee Margaret Nicole Banks.

No reporter’s record has been filed, but the final decree of divorce contains a recital that Berry

did not appear for trial and that the case was tried to the bench. The trial court granted the

parties a divorce and appointed Banks the sole managing conservator of the parties’ two minor

children, M.N.B. and D.M.B. Although the court appointed Berry possessory conservator, the

court also ordered that Berry would have no access to or possession of the children until Berry

appeared in court and the court made further orders regarding access and possession. Berry

appeals pro se, asserting twenty issues on appeal. We affirm based on deficiencies in Berry’s

amended appellate brief.
                                         APPLICABLE LAW

       We hold pro se litigants to the same standards as licensed attorneys, and we require them

to comply with the rules of appellate procedure. In re I.A.S., No. 05-13-00947-CV, 2014 WL
1483592, at *1 (Tex. App.—Dallas Apr. 15, 2014, no pet.) (mem. op.). We have neither the duty

nor the right to perform an independent review of the record and applicable law to determine if

there was error. Id. at *2.

       The Texas Rules of Appellate Procedure require appropriate citations to the record in the

statement of facts and argument sections of an appellate brief. TEX. R. APP. P. 38.1(g), (i); see

also Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas

2010, no pet.) (“If record references are not made . . . the brief fails.”). The rules also require “a

clear and concise argument for the contentions made, with appropriate citations to authorities.”

TEX. R. APP. P. 38.1(i). Bare assertions of error without citations to the record or to authority

present nothing for us to review. In re I.A.S., 2014 WL 1483592, at *1.

                              APPLICATION OF THE LAW TO THE FACTS

       After Berry filed his original brief, we notified him of its numerous deficiencies under the

rules of appellate procedure. He filed an amended brief that suffers from many of the same

defects as his original brief. For example, his statement of facts is based largely on matters

outside the record and contains no record citations. The argument section of his brief is one

paragraph long, contains no record citations or citations to legal authority, and merely refers us

back to the statement of issues presented and the statement of the facts.

       Because the one-paragraph argument section of Berry’s brief is devoid of substance, we

have reviewed his five-page statement of the issues to determine if he supported any of them

with adequate briefing. Issues two, six, thirteen, fifteen, seventeen, eighteen, nineteen, and

twenty contain no citations to legal authority at all. Issues one, three, four, seven, eight, nine,


                                                 –2–
ten, eleven, twelve, fourteen, and sixteen refer in passing to various constitutional provisions and

statutes, but they contain no reasoned argumentation applying those provisions to the facts of this

case. Issue five contains a list of appellate cases, but again Berry provides no argumentation

applying them to the facts of this case. And there are no record citations in the issues presented

or anywhere else in Berry’s brief.      We conclude that all of Berry’s issues presented are

inadequately briefed and are therefore waived. See id. at *2; see also In re Estate of Miller, 243
S.W.3d 831, 840 (Tex. App.—Dallas 2008, no pet.) (issue waived because appellant did not

analyze legal authority and made “no suggested application of it to the facts”).

       For the foregoing reasons, we affirm the trial court’s judgment.            See Crouch v.

Continental Cas. Co., No. 05-06-00605-CV, 2007 WL 2028761, at *1 (Tex. App.—Dallas July

16, 2007, pet. denied) (mem. op.) (affirming judgment after concluding appellant waived all

issues for inadequate briefing).




131722F.P05                                           /Bill Whitehill/
                                                      BILL WHITEHILL
                                                      JUSTICE




                                                –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF M.N.B. AND                        On Appeal from the 256th Judicial District
D.M.B.                                               Court, Dallas County, Texas
                                                     Trial Court Cause No. DF-13-09630.
No. 05-13-01722-CV                                   Opinion delivered by Justice Whitehill.
                                                     Justices Lang and Brown participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee Margaret Nicole Banks recover her costs of this appeal
from appellant Dante Berry.


Judgment entered February 26, 2015.




                                               –4–